               Case 6:21-cv-00315 Document 1 Filed 03/31/21 Page 1 of 13




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION


POP TOP CORP.,

                  Plaintiff,                               Civil Action File No.: 6:21-cv-00315

vs.

AMAZON.COM, INC.,                                              JURY TRIAL DEMANDED

                  Defendant.




                          COMPLAINT FOR PATENT INFRINGEMENT

             Pop Top Corporation (“Pop Top”) brings this patent-infringement action against

      Amazon.com, Inc.

                                                 Parties

             1.        Pop Top is a California corporation with its principal place of business in

      Sunnyvale, California.

             2.        Amazon is a Delaware corporation, having a principal place of business in

      Seattle, Washington.

                                        Jurisdiction and Venue

             3.        This action arises under the patent laws of the United States, 35 U.S.C. §§

      101 et seq.

             4.        This Court has subject matter jurisdiction over this action under 28 U.S.C.

      §§ 1331 and 1338(a).

             5.        This Court may exercise personal jurisdiction over Amazon, which
           Case 6:21-cv-00315 Document 1 Filed 03/31/21 Page 2 of 13




conducts continuous and systematic business in Texas and in this District. Amazon

maintains corporate offices in this District. This patent-infringement case arises directly

from Amazon’s continuous and systematic activity in this District. In short, this Court’s

exercise of jurisdiction over Amazon would be consistent with traditional notions of fair

play and substantial justice.

       6.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b)(1) and

1400(b).

                                       Background

       7.      The inventor of the patents-in-suit is Rohit Chandra. Mr. Chandra built

companies which broadly stated, inter alia, offered widgets, superior search results, tools

for curating web documents, highlighting, social networks etc. Mr. Chandra devoted 15

years reducing to practice and commercializing his inventions.

       8.      This case involves Mr. Chandra’s patents that protect the highlighting

services that Mr. Chandra developed and brought to market and were crushed by

misappropriation of his inventions by the Defendant.

                  Count 1: Infringement of U.S. Patent No. 7,966,623

       9.      Pop Top hereby realleges and incorporates by reference, as if fully set forth

herein, the allegations of paragraphs 1-8 above.

       10.     Pop Top is the exclusive owner of U.S. Patent No. 7,966,623 (the ’623

patent”). Attached as Exhibit A.

       11.     The ’623 patent is valid and enforceable.

       12.     The ’623 patent includes one claim, which is “A computer-implemented

method, comprising: at a content server, receiving a request for an internet document from




                                             2
         Case 6:21-cv-00315 Document 1 Filed 03/31/21 Page 3 of 13




a client web browser; serving the internet document from the content server to the client

web browser, wherein the internet document includes code for invoking a highlighting

service to operate with the internet document, the highlighting service hosted at a

highlighting service server which is different than the content server hosting the internet

document and the code causing a user interface object for invoking the highlighting service

to be displayed by the client web browser in connection with the internet document . . . .”

       13.     Amazon owns and operates the Kindle application (the “App”). The App

runs on a user’s device. For example, the App may be downloaded to and run on a user’s

iPhone. The user may launch the App on his iPhone and sign into his account and access

material running within the App. The App running on the iPhone is a “web browser.”

       14.     The App is a process that includes software and interfaces to communicate

with servers owned and controlled by Amazon. The App facilitates the download of a book

to the user device, A Tale of Two Cities. The book running on the App is an internet

document. The book is served to the user device—the user’s iPhone—with executable code

to invoke a highlighting service.

       15.     The App includes a highlighting service hosted by a highlighting server.

The App’s highlighting service server is different than the content server that served the

eBook, A Tale of Two Cities, to the iPhone. The App includes a tool, which allows the

reader of A Tale of Two Cities to highlight portions of the text and add notes.

       16.     Claim 1 continues, “responsive to a user selecting the user interface object

in the client web browser, the client web browser communicating a request to the

highlighting service server to invoke the highlighting service . . . .” When a user wants to

highlight a section of the book running on the App, the App sends a request to the




                                             3
         Case 6:21-cv-00315 Document 1 Filed 03/31/21 Page 4 of 13




highlighting server. The request directed to the highlighting service server contains an

address of the internet document containing the text to be highlighted, in this example, the

first lines of the book: “It was the best of times, it was the worst of times . . . .” The address

indicates the server hosting this internet document. In other words, the address is a

reference to the location of the highlight.

        17.     Claim 1: “responsive to the request to invoke the highlighting service, the

highlighting service server enabling the highlighting service for the internet document;

responsive to the highlighting service being enabled for the internet document, displaying

in the client web browser tools for highlighting text and objects of the internet document,

said tools represented in a highlighter tool panel in the client web browser and said tools

configured to provide the user with a selection of controls enabling various features and

functions of the highlighting service; and responsive to the user highlighting an object in

the internet document, communicating the highlighted object or portions thereof to the

highlighting service server for storage in such a manner as to be associated with the user

who generated the highlight.” The Kindle user taps the iPhone screen to move his or her

cursor to the first word of the selection that he or she wants to highlight. In this example,

the user moves the cursor to the beginning of the phrase, “It was the best of times . . . .” If

the user would like to highlight a phrase or paragraph, he drags the highlight posts at the

beginning and end to where he wants them to be. The highlighting tools will appear as soon

as you lift your finger from the screen. The user may also type notes that he wants to appear

in the space provided using the on-screen keyboard. When he is finished typing the note,

he taps the “Save” button to highlight the text and add the note to the highlighted section.

The highlighting and notes of this user to A Tale of Two Cities are stored and associated




                                                4
         Case 6:21-cv-00315 Document 1 Filed 03/31/21 Page 5 of 13




with this user’s account (“Library”).

                 Count 2: Infringement of U.S. Patent No. 10,866,713

       18.     Pop Top hereby realleges and incorporates by reference, as if fully set forth

herein, the allegations of paragraphs 1-8 above.

       19.     Pop Top is the exclusive owner of U.S. Patent No. 10,866,713 (the ’713

       patent”). Attached as Exhibit B.

       20.     The ’713 patent is valid and enforceable.

       21.     Amazon makes, uses, and sells devices, including but not limited to: Kindle,

Kindle Paperwhite, Kindle Oasis, and Kindle Kids Edition (together, the “Device”).

Amazon infringes the ’713 patent when Amazon makes, uses, and sells the Device.

       22.     Claim 1 is, “A personal digital device with an in-built memory, the device

comprising: executable software stored in the in-built memory of the device . . . .” The

Device includes a memory that stores, among other things, executable software.

       23.     “[T]he software operative with a processor of the device without requiring

the user to install any additional software components, the software enabling the portable

electronic device to display a document on a screen of the device . . . .” The Device is sold

with the Kindle application—defined above as the App—on the Device. The user of the

Device may also download updates to the App. The App enables the Device to display

eBooks, magazine articles, and other documents on the Device. The App facilitates

performance of this and other functions operating with a processor of the Device. The user

of the Device does not need to install any software to the Device.

       24.     Claim 1 continues as follows: “wherein the document was retrieved from a

content server on the Internet, wherein the document was caused to be displayed on the




                                             5
         Case 6:21-cv-00315 Document 1 Filed 03/31/21 Page 6 of 13




screen of the device by utilizing at least a portion of the software, wherein the software is

configured to provide a highlighting service to enable the user to create a highlight on at

least one object of the document, wherein the highlighting service is visually invoked by a

user initiated action . . . .” The App runs on the user’s Device and allows the user to

download, a document over the Internet, an eBook—A Tale of Two Cities—to the Device.

The App includes a tool, which allows the reader of A Tale of Two Cities to highlight

portions of the text and add notes.

        25.     Claim 1: “wherein the software and/or the highlighting service is further

configured to store the highlight, or a reference to the highlight, or a set of data associated

with the highlight, created by the user in a storage connected to the Internet along with a

unique reference to the user who created the highlight, and a unique reference to the

document that the highlight was created on . . . .” When a user wants to highlight a section

of the book running on the App, the App sends a request to the highlighting server. The

request directed to the highlighting service server contains an address of the internet

document containing the text to be highlighted, in this example, the first lines of the book:

“It was the best of times, it was the worst of times . . . .” The address indicates the server

hosting this internet document. In other words, the address is a reference to the location of

the highlight. The Kindle user taps the Device’s screen to move his or her cursor to the first

word of the selection that he or she wants to highlight. In this example, the user moves the

cursor to the beginning of the phrase, “It was the best of times . . . .” If the user would like

to highlight a phrase or paragraph, he drags the highlight posts at the beginning and end to

where he wants them to be. The highlighting tools will appear as soon as you lift your

finger from the screen. The user may also type notes that he wants to appear in the space




                                               6
         Case 6:21-cv-00315 Document 1 Filed 03/31/21 Page 7 of 13




provided using the on-screen keyboard. When he is finished typing the note, he taps the

“Save” button to highlight the text and add the note to the highlighted section. The

highlighting and notes of this user to A Tale of Two Cities are stored and associated with

this user’s account (“Library”)

        26.     Claim 1 concludes as follows: “wherein, upon being invoked, the software

and/or the highlighting service is furthermore configured to automatically retrieve at least

one of a previously stored: (i) a highlight, (ii) a reference to a highlight, or (iii) a set of data

associated with a highlight.” The App is configured to automatically retrieve and display

for the Device user his stored highlights and notes taken with respect to this eBook copy

of A Tale of Two Cities.

        27.     Amazon infringes claim 2. When the Device user highlights A Tale of Two

Cities, “the at least one highlight created by the user includes a portion of text.”

        28.     Amazon infringes claim 3. The user who highlights the one copy of A Tale

of Two Cities is one of many Kindle account holders, all of whom use distinct devices to

store and manage highlights to eBooks and other texts.

        29.     Amazon infringes claims 4, 5, and 6. The Device included a storage that

acts locally and connects to the internet. In other words, the user of the Device could access

his stored highlights to A Tale of Two Cities on his iPhone running the App.

        30.     Amazon infringes claim 7. The App is a browser add on. The App is built

using browser technology.

        31.     Amazon infringes claim 8. The App allows the user to share highlights with

other users.

        32.     Amazon infringes claim 9. The Device may receive updates to the App from




                                                 7
         Case 6:21-cv-00315 Document 1 Filed 03/31/21 Page 8 of 13




the internet, and the executable software for the App is received from a server connected

to the Internet.

        33.        Amazon infringes claim 10, which is quoted in full as follows: “A

computer-implemented method for highlighting functionality on a digital handheld device

without requiring a user of the device to install a special software component, the method

comprising the steps of: serving a document to the device, wherein the document was

obtained from a content server connected to the Internet; and displaying the document on

a screen of the device by executing a software operative with a processor of the device,

wherein the software enables activation of the highlighting functionality on the device, and

the highlighting functionality is visually invoked in response to an action initiated by the

user, wherein the highlighting functionality enables a user of the device to: create a

highlight on a portion of the document; store the highlight, or a reference to the highlight,

or a set of data associated with the highlight, created by the user in a memory with a unique

reference to the user who created the highlight, and a unique reference to the document that

the highlight was created on; and automatically restore a highlight on a portion of the

document, upon the highlighting functionality being invoked.”

        34.        The Device is sold with the Kindle application—defined above as the

App—on the Device. The user of the Device may also download updates to the App. The

App enables the Device to display eBooks, magazine articles, and other documents on the

Device. The App facilitates performance of this and other functions operating with a

processor of the Device. The user of the Device does not need to install any software to the

Device. The App runs on the user’s Device and allows the user to download an eBook—A

Tale of Two Cities—to the Device. The App includes a tool, which allows the reader of A




                                             8
         Case 6:21-cv-00315 Document 1 Filed 03/31/21 Page 9 of 13




Tale of Two Cities to highlight portions of the text and add notes.

        35.     When a user wants to highlight a section of the book running on the App,

the App sends a request to the highlighting server. The request directed to the highlighting

service server contains an address of the internet document containing the text to be

highlighted, in this example, the first lines of the book: “It was the best of times, it was the

worst of times . . . .” The address indicates the server hosting this internet document. In

other words, the address is a reference to the location of the highlight. The Kindle user taps

the Device’s screen to move his or her cursor to the first word of the selection that he or

she wants to highlight. In this example, the user moves the cursor to the beginning of the

phrase, “It was the best of times . . . .” If the user would like to highlight a phrase or

paragraph, he drags the highlight posts at the beginning and end to where he wants them to

be. The highlighting tools will appear as soon as you lift your finger from the screen. The

user may also type notes that he wants to appear in the space provided using the on-screen

keyboard. When he is finished typing the note, he taps the “Save” button to highlight the

text and add the note to the highlighted section. The highlighting and notes of this user to

A Tale of Two Cities are stored and associated with this user’s account (“Library”). The

App is configured to automatically retrieve and display for the Device user his stored

highlights and notes taken with respect to this eBook copy of A Tale of Two Cities.

        36.     Amazon infringes claim 11. The App includes logic that communicates the

user’s highlights and notes to an Amazon controlled server over the internet.

        37.     Amazon infringes claim 12. Amazon owns and uses a server that includes

page saving logic and allows a user to store at least a portion of a document on a server

accessible over a network.




                                               9
        Case 6:21-cv-00315 Document 1 Filed 03/31/21 Page 10 of 13




        38.     Amazon infringes claim 13. When a user wants to highlight a section of the

book running on the App, the App sends a request to the highlighting server. The request

directed to the highlighting service server contains an address of the internet document

containing the text to be highlighted, in this example, the first lines of the book: “It was the

best of times, it was the worst of times . . . .” The address indicates the server hosting this

internet document. In other words, the address is a reference to the location of the highlight

to the internet document

        39.     Amazon infringes claim 14. The Device or the user’s iPhone may receive

updates to the App from the internet; the executable software for the App in its entirety can

be installed on a device from a server connected to the Internet; and portions of the App

are retrieved from a server connected to the Internet.

        40.     Amazon infringes claim 15. The App allows the user to share highlights

with other users, and the App displays an interface that facilitates such collaboration.

        41.     Amazon infringes claim 16, which is quoted in full as follows: “A non-

transitory computer-readable medium having stored thereon, a set of computer-executable

instructions for causing an eBook to enable highlighting, the instructions executing on a

processor of a portable electronic book device, wherein the device has executable software

stored in a memory of the device for performing the steps of: enabling a highlighting

service on a currently displayed document, wherein the currently displayed document was

obtained from a content server connected to the Internet, wherein the highlighting service

is visually invoked upon an action initiated by the user, and enables a user of the currently

displayed document to generate at least one new highlight, wherein the highlighting service

is configured to store the new highlight, or a reference to the new highlight, in a storage




                                              10
        Case 6:21-cv-00315 Document 1 Filed 03/31/21 Page 11 of 13




unit, and wherein the highlighting service upon being invoked, is configured to

automatically retrieve at least one previously generated highlight.”

        42.     Kindle sells the Device, which includes the medium of claim 16 as follows.

The Device is sold with the Kindle application—defined above as the App—on the Device.

The user of the Device may also download updates to the App. The App enables the Device

to display eBooks, magazine articles, and other documents on the Device. The App

facilitates performance of this and other functions operating with a processor of the Device.

The user of the Device does not need to install any software to the Device. The App runs

on the user’s Device and allows the user to download an eBook—A Tale of Two Cities—

to the Device. The App includes a tool, which allows the reader of A Tale of Two Cities to

highlight portions of the text and add notes.

        43.     When a user wants to highlight a section of the book running on the App,

the App sends a request to the highlighting server. The request directed to the highlighting

service server contains an address of the internet document containing the text to be

highlighted, in this example, the first lines of the book: “It was the best of times, it was the

worst of times . . . .” The address indicates the server hosting this internet document. In

other words, the address is a reference to the location of the highlight. The Kindle user taps

the Device’s screen to move his or her cursor to the first word of the selection that he or

she wants to highlight. In this example, the user moves the cursor to the beginning of the

phrase, “It was the best of times . . . .” If the user would like to highlight a phrase or

paragraph, he drags the highlight posts at the beginning and end to where he wants them to

be. The highlighting tools will appear as soon as you lift your finger from the screen. The

user may also type notes that he wants to appear in the space provided using the on-screen




                                                11
         Case 6:21-cv-00315 Document 1 Filed 03/31/21 Page 12 of 13




keyboard. When he is finished typing the note, he taps the “Save” button to highlight the

text and add the note to the highlighted section. The highlighting and notes of this user to

A Tale of Two Cities are stored and associated with this user’s account (“Library”). The

App is configured to automatically retrieve and display for the Device user his stored

highlights and notes taken with respect to this eBook copy of A Tale of Two Cities.

        44.     Amazon infringes claim 17 and 18. The medium contains instructions that

allow the user to share highlights with other users. These instructions also provide for

interfaces that facilitate this collaboration. The collaboration, facilitated by the medium of

claims 17 and 18, may occur over devices and documents.

        45.     Amazon infringes claim 19. The App is stored on the Device. Components

of the App also operate with servers accessed over a computer network. For example, the

App running on the Device may download an eBook that is highlighted on the Device. The

App running on the iPhone may then access the highlights to the eBook that were

performed on the Device.

        46.     Amazon infringes claim 20. The Device includes a storage that acts locally

and connects to the internet. In other words, the user of the Device could access his stored

highlights to A Tale of Two Cities on his iPhone running the App.

        47.     Amazon infringes claim 21. The medium contains instructions that allow

the user to share highlights with other users. These instructions also provide for interfaces

that facilitate this collaboration.

                                      Prayer for Relief

        WHEREFORE, Pop Top prays for the following relief against Amazon:

        (a)     Judgment that Amazon has directly infringed claim 1 of the ’623 patent and




                                             12
       Case 6:21-cv-00315 Document 1 Filed 03/31/21 Page 13 of 13




             the claims of the ’713 patent;

      (b)    A reasonable royalty;

      (c)    Pre-judgment interest and post-judgment interest at the maximum rate

             allowed by law;

      (d)    Post-judgment injunction; and

      (e)    Such other and further relief as the Court may deem just and proper.

                               Demand for Jury Trial

      Pop Top demands a trial by jury on all matters and issues so triable.




Date: March 31, 2021                          /s/Artoush Ohanian_______

                                              H. Artoush Ohanian
                                              Texas State Bar No. 24013260
                                              artoush@ohanianip.com
                                              OHANIANIP
                                              604 West 13th Street
                                              Austin, Texas 78701
                                              (512) 298.2005 (telephone & facsimile)

                                              Matthew M. Wawrzyn (application for pro
                                              hac vice admission forthcoming)
                                              matt@wawrzynlaw.com
                                              WAWRZYN LLC
                                              200 East Randolph Street, Suite 5100
                                              Chicago, IL 60601
                                              (312) 235-3120 (telephone)
                                              (312) 233-0063 (facsimile)

                                              Counsel for Pop Top Corp.




                                          13
